Gaynor, J.:
This is an appeal by the plaintiff from an order opening a default to answer, and vacating the judgment, which is to foreclose a *584mechanic’s lien. The attorney for the plaintiff seeks to cast odium on the learned Judge who made the order by saying that he granted the motion notwithstanding that another Judge at Special Term had previously denied it, and capital letters are resorted to so that this may be made plain to us. The answer to this statement is that when the record is examined it is found not to be true. The defendant Gilbert’s motion was previously- denied by another Judge, but the motion now before us was made by the other defendant. The subjecting of Judges to false criticism of this kind deserves severe reproof. It is always regrettable to find statements in a brief which are not in accordance with the record and are calculated to mislead. Moreover, the order and papers on the previous motion were not produced at all on the present motion, nor was the learned Justice informed of them by affidavit. In order to give color to his unfounded criticism, however, the plaintiff’s attorney has included them in the appeal record.
The order should be affirmed.
Woodward, Hooker, Rich and Miller, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.